Citation Nr: 9904872	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1949 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 1998, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant served in Vietnam from August 1966 to August 
1967.

2. The service medical records reflect that the appellant was 
seen in March 1963 for complaints of hypesthesia over the 
left anterolateral thigh.  The assessment was mild sensory 
disturbance in the distribution of the lateral cutaneous 
nerve of the right thigh, "probably" being compressed at 
the inguinal ligament.

3. No additional manifestations, complaints or findings of 
neurological abnormalities were noted during service, and 
on service separation examination in September 1970 no 
significant abnormalities were found.

4. On VA examination in June 1971, there were no complaints, 
findings or manifestations of peripheral neuropathy.

5. The first evidence of record of diabetes mellitus was on 
private examination in January 1988, approximately 17 
years after service discharge.

6. A VA physician in July 1996, indicated that appellant's 
exposure to Agent Orange, in and of itself, did not cause 
the peripheral neuropathy, but noted that "certainly the 
combination of diabetes and a very high sensitivity to 
glucose changes, as well as the exposure to Agent Orange 
in the past, have made him susceptible to other types of 
problems including the peripheral neuropathy."

7. The record does not reflect the presence of peripheral 
neuropathy within weeks or months of exposure to Agent 
Orange nor does it confirm a relationship between any 
current peripheral neuropathy and the appellant's period 
of active duty.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service nor is there a basis upon which to presume incurrence 
for the applicable presumptive period.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim to 
service connection for peripheral neuropathy as a result of 
Agent Orange exposure is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, his allegations 
regarding exposure to the herbicide coupled with the 
statement from a VA physician dated in July 1996 that 
exposure to Agent Orange may have made the appellant 
susceptible to other types of problems including peripheral 
neuropathy are deemed sufficient to render his claim 
plausible.  See Lee v. Brown, 10 Vet. App. 336 (1997) ( where 
the Court held that a medical, etiological opinion, employing 
the word "could" should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.)

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id, See also Savage v. Gober, 
10 Vet. App. 489 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
now has a certain listed disease, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Chloracne, or 
other acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  If the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also not satisfied, 
then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

For the purposes of the presumptive service connection 
provisions for disability due to Agent Orange exposure under 
38 C.F.R. § 3.309(e), acute and subacute peripheral 
neuropathy mean transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
§ 3.309(e) Note 2.  After review of the evidence of record, 
the Board finds that the evidence in this case does not 
support a finding of peripheral neuropathy within weeks or 
months of exposure to Agent Orange with complete resolution 
within two years of the date of onset.  Accordingly, the 
above presumptive provisions are not deemed to be applicable.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  It is on this basis for which the appellant 
has asserted entitlement to service connection arguing that 
his current peripheral neuropathy is due to his service which 
included exposure to Agent Orange.

After careful review of the evidence of record, the Board 
concludes that service connection for peripheral neuropathy 
to include service connection as a result of Agent Orange 
exposure is not warranted.  The service medical records 
reflect that the appellant reported complaints of hypesthesia 
in the left anterolateral thigh in March 1963.  The 
assessment was mild sensory disturbance in the distribution 
of the lateral cutaneous nerve of the right thigh, attributed 
to "probably being compressed at the inguinal ligament."  
There were no additional complaints, treatment or 
manifestations of symptoms of peripheral neuropathy during 
service and on service separation examination in September 
1970, the appellant's neurologic system was found to be 
normal.  

The post-service medical evidence, except for the July 1996 
VA examination report, fails to support the presence of 
peripheral neuropathy attributable to the appellant's Agent 
Orange exposure during his service in Vietnam.  In fact, on 
VA examination in June 1971 there were no complaints, 
findings or manifestations of peripheral neuropathy.  The 
Board has carefully reviewed the in-service evidence as well 
as those reports dated within one year of service discharge 
in consideration of potential entitlement to service 
connection for diabetes mellitus.  However, as noted, the 
record during this time frame fails to establish the presence 
of diabetes.  The service medical records document normal 
glucose readings and no abnormal sugar findings on 
urinalysis.  Furthermore, private treatment reports including 
a private hospitalization report dated in January 1988, 
document that the appellant developed diabetes mellitus after 
service discharge.  With respect to peripheral neuropathy, on 
VA examination in January 1994, there were no complaints 
regarding peripheral neuropathy and the appellant's 
neurological examination was considered to be physiologic.

On VA examination in July 1996, the appellant reported a 
history of peripheral neuropathy-type symptoms from 1966.  He 
further noted that he was diagnosed with diabetes mellitus in 
1977 or 1978 and indicated that he was very sensitive to 
small elevations in his blood sugar.  After examination, the 
VA physician indicated that the appellant had numbness in the 
thighs, pain in the toes and ankles and pain in the hands, 
fingers and wrists that fluctuated and was consistent with 
peripheral neuropathy.  The examiner commented that it was 
unclear as to whether this peripheral neuropathy was due 
solely to his diabetes, or if there could be a 



contributing cause of the peripheral neuropathy by exposure 
to Agent Orange.  The examiner further noted that:

It is in my opinion that exposure to 
Agent Orange, in and of itself, did not 
cause the peripheral neuropathy, but 
certainly the combination of diabetes and 
a very high sensitivity to glucose 
changes, as well as the exposure to Agent 
Orange in the past, have made him 
susceptible to other types of problems, 
including the peripheral neuropathy.

In May 1998, before a Hearing Officer at the RO and again in 
October 1998, before a Member of the Board, the appellant 
offered testimony in support of his claim.  He stated that he 
developed discomfort in the legs and hands during service and 
that the discomfort/pain had continued from then to the 
present time.  He further noted that he was first diagnosed 
with diabetes mellitus in the late 1970's or early 1980's.

While the above statement from a VA physician in July 1996, 
specifically that "the combination of diabetes and a very 
high sensitivity to glucose changes, as well as the exposure 
to Agent Orange in the past, have made him susceptible to 
other types of problems, including the peripheral 
neuropathy," is deemed sufficient to well ground the 
appellant's claim, when viewed in its full context, against 
the backdrop of the evidence of record as a whole, it is not 
found be of sufficient certainty to serve as the basis for 
service connection.  Significantly, the VA examiner 
predicated the above statement by commenting:  "It is 
unclear as to whether this peripheral neuropathy is due 
solely to his diabetes, or if there could be a contributing 
cause of the peripheral neuropathy by exposure to Agent 
Orange."  Accordingly, the relationship, if any, between the 
peripheral neuropathy and Agent Orange is unclear at best.  
The comment regarding the appellant being "susceptible to 
other types of problems, including peripheral neuropathy," 
acknowledges the appellant's diagnosis of carcinoma of the 
lung, status post left upper lobectomy, for which service 
connection was previously granted on the basis of Agent 
Orange exposure, as well as the relationship between the 
diabetes, glucose sensitivity and peripheral neuropathy.  It 
does not, with any certainty, link the development of the 
appellant's peripheral neuropathy to Agent Orange exposure.  
In fact, when viewed as a whole, the statement supports the 
conclusion that the peripheral neuropathy is due to diabetes 
with a possible contribution by Agent Orange.  In the absence 
of additional competent medical evidence to confirm that a 
causal relationship exists between Agent Orange exposure and 
the appellant's peripheral neuropathy, the Board cannot base 
a favorable decision solely upon the above opinion and 
comments.  Mere susceptibility as used in this case, without 
more, is not found to rise to the level to where it could be 
reasonably concluded that the peripheral neuropathy is as 
likely as not due to Agent Orange exposure to allow for 
application of the doctrine of the benefit of the doubt in 
light of the evidence of record as a whole.

Accordingly, entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

